      Case 3:20-cv-00097-RDM-CA Document 60 Filed 03/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE MONTANEZ,                                    Civil No. 3:20-cv-97

              Plaintiff                           (Judge Mariani)

       V.

ROBERT A. LYNCH, et al.,

              Defendants

                                          ORDER

      AND NOW, this ~               of March, 2021 , upon consideration of Defendants'

motions (Docs. 40, 53) for summary judgment pursuant to Federal Rule of Civil Procedure

56, and the Corrections Defendants' motion (Doc. 36) to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6), and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

       1.     Defendants' Rule 56 motions (Docs. 40, 53) are GRANTED based on
              Plaintiffs failure to exhaust the available administrative remedies . The Clerk
              of Court is directed to ENTER judgment in favor of Defendants Robert A.
              Lynch , Kevin Kauffman , Paula Price, Alexa Dedea, Gabrielle Nalley and
              Fawn Baldauf, and against Plaintiff.

       2.     The Corrections Defendants' motion (Doc. 36) to dismiss is GRANTED

       3.     The remaining pending motion (Doc. 55) is DISMISSED as moot.

       4.     The Clerk of Court is directed to CLOSE this case.
Case 3:20-cv-00097-RDM-CA Document 60 Filed 03/25/21 Page 2 of 2




5.    Any appeal from this Order is DEEMED frivolous and not taken in good faith .
      See 28 U.S.C. § 1915(a)(3).




                                   obert D~ ar:iat1'
                                  United States District Judge




                                     2
